EXHIBIT 10.2
 
AMENDMENT #1 TO EMPLOYMENT AGREEMENT




ePlus inc. (the “Company”), a Delaware corporation, and Mark P. Marron (the
“Executive”) (collectively, “the Parties”) have previously entered into an
Employment Agreement (the “Agreement”), effective August 1, 2012.  The Parties
hereby agree to this Amendment #1 (“Amendment #1”), to be effective July 1,
2013.


1.           Paragraphs 5(a) and (b) of the Agreement shall be replaced in their
entirety with the following:



 
a.
Effective July 1, 2013, Executive shall receive a base annual salary of four
hundred seventy-five thousand ($475,000 Dollars), which may be increased from
time to time.
       
b.
Based on his MBOs and overall company performance the Executive shall be
eligible to be considered for an annual bonus as set forth in the terms and
conditions as outlined in the Executive Incentive Plan and any applicable award
agreement thereunder.  The Company shall pay any bonus earned under this section
5(b) no earlier than the end of the fiscal year for which earned and no later
than the next September 30th following the fiscal year in which the bonus was
earned, provided that financial filings are timely provided to the Compensation
Committee. In no event will any bonus earned under this Section 5(b) be paid
later than the next December 31st following the fiscal year for which the bonus
was earned, unless calculation of the bonus is not administratively practicable
by that date, and further delay would not violate Code Section 409A.



2.           Paragraph 7(c)(2) of the Agreement shall be replaced in its
entirety with the following:



 
(2)
If, during the Employment Term, either the Company terminates Executive’s
employment without Good Cause as described in Section 6(a) or Executive
terminates his employment for Good Reason, as described in Section 6(b)(ii),
then (a) the Company shall also pay Executive an amount equal to one year of the
Executive’s base salary; (b) an amount equal to five percent (5%) of the
Executive’s base salary, multiplied by the number of months (including partial
months) that the Executive was in the employment of the Company during the
Company’s fiscal year in which the Executive’s employment is so terminated,  and
(c) provided that the Executive remains eligible for and timely elects to
continue his and any eligible dependents health benefits under COBRA, the
Company shall also pay to the insurer the amount necessary for the Executive to
continue medical and dental insurance for himself and his dependents through
COBRA for a period of one year after the Termination Date.  Should the Executive
or any of his dependents become covered under another employer’s health benefit
plan before the end of the one year period, the Company will have no obligation
to continue making such additional payments to the insurer.  The Executive shall
not be obligated in any way to mitigate the Company’s obligations to him under
this Section and any amounts earned by the Executive subsequent to his
termination shall not serve as an offset to the payments due him by the Company
under this Section. Any payment due to the Executive under this section 7(c)(2)
shall be made in a lump sum within thirty (30) days following the termination of
employment.



3.           Paragraph 20 of the Agreement shall be replaced in its entirety
with the following:



 
20.
CODE SECTION 409A.  It is the intent of this Agreement to either meet an
exception from or to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and any rulings and regulations
promulgated thereunder (collectively, the “Code”), and any ambiguities herein
will be so interpreted and this agreement will be so administered.  References
to a termination of employment in Section 7 of this Agreement shall mean the
date of a "separation from service" within the meaning of Code Section
409A(a)(2)(A)(i).  If the Executive is a “specified employee” within the meaning
of Code Section 409A(a)(2)(B)(i) at the time of the Executive’s termination of
employment, any nonqualified deferred compensation subject to Code Section 409A
that would otherwise have been payable under this Agreement as a result of, and
within the first six (6) months following, the Executive’s "separation from
service" and not by reason of another event under Section 409A(a)(2)(A), will
become payable six (6) months and one (1) day following the date of the
Executive’s separation from service or, if earlier, the date of Executive’s
death.  Any such “nonqualified deferred compensation” shall not be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, garnishment by creditors, or borrowing, to the extent necessary to
avoid tax, penalties and/or interest under Section 409A of the Code.  The
Company agrees that it will pay, indemnify and hold the Executive harmless for
any additional tax or interest penalty payable amount by the Executive on
account of a violation of section 409A.  Any payment by the Company of such
amount shall include a “gross-up” payment, which shall be the amount required to
cause the net amount retained by the Executive after payment of all taxes,
including taxes on the “gross-up” payment, to equal the amount of additional tax
and interest penalty payable by the Executive on account of the violation of
section 409A.  Such payment shall be made by the Company within thirty (30) days
of the date that Executive submits proof of payment of such taxes to the taxing
authority and not later than the end of Executive’s taxable year next following
the taxable year in which the Executive submits the respective taxes to the
taxing authority. The Executive agrees that the Company may amend this
agreement, with the consent of the Executive, as the Company determines is
necessary or advisable so that payments made pursuant to this agreement will not
result in additional taxation of the Executive pursuant to the provisions of
section 409A of the code.  The Executive agrees that he will not withhold his
consent under this Section 20 if the proposed amendment does not materially
adversely affect the Executive’s rights under this agreement.



No other provision of the Agreement is affected by this Amendment #1.




/s/ Mark P. Marron
 
/s/ Phillip G. Norton
Mark P. Marron
 
Phillip G. Norton
Chief Operating Officer
President and Chief Executive Officer
   
Date:  June 20, 2013
 
Date:  June 20, 2013


